Montgomery, J.
This is certiorari to review the proceedings of the defendant commissioner in laying out a highway in the township of Easton, Ionia county.
*494The petitioner Nancy Welch is the owner of a life-estate in certain premises through which the highway runs, the two other petitioners being, with others, owners of the fee. At the time of the proceedings Frank Welch was a tenant in the occupancy of the premises. The commissioner returns that notice of hearing upon the application for laying out the highway was not served upon the occupant.
This omission was fatal to the proceedings. 3 How. Stat. § 1298; Dixon v. Commissioner of Highways, 75 Mich. 225.
The proceedings must be quashed, with costs.
The other Justices concurred.